886 A.2d 77 (2005)
Lakeisha WILSON-BEY, Appellant,
Sckenna Marbury, Appellant,
v.
UNITED STATES, Appellee.
Nos. 01-CF-293, 01-CF-633.
District of Columbia Court of Appeals.
November 2, 2005.
Before: WASHINGTON,[**] Chief Judge; TERRY, SCHWELB,* FARRELL, RUIZ, *REID, GLICKMAN, KRAMER, and FISHER,[***] Associate Judges; WAGNER,[] Retired Judge.

ORDER
PER CURIAM.
On consideration of the unopposed motion of appellant Marbury to exceed page limit for petition for rehearing en banc, the unopposed motion of appellee to exceed page limit for the lodged opposition to *78 appellants' petitions for rehearing en banc, the joint petition of appellant Marbury and appellee for rehearing, the petition of appellant Marbury for rehearing en banc, the joint petition of appellant Wilson-Bey and appellee for rehearing, the petition of appellant Wilson-Bey for rehearing en banc, and the brief of amicus curiae, Public Defender Service, in support of appellants' petitions, it is
ORDERED that the motions to exceed page limits are granted and the Clerk is directed to file the lodged petition of appellant Marbury for rehearing en banc and the lodged opposition of appellee to appellants' petitions; and it appearing that the majority of the judges of this court has voted to grant the petitions for rehearing en banc, it is
FURTHER ORDERED that the petitions of appellants Marbury and Wilson-Bey for rehearing en banc are granted and that the opinion and judgment of April 7, 2005, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule these matters for argument before the court sitting en banc as soon as the calendar permits. It is
FURTHER ORDERED that the appellants and amicus shall file new briefs within forty-five days of the date of this order; and it is
FURTHER ORDERED that appellee shall file its responsive brief within thirty days thereafter; and it is
FURTHER ORDERED that appellants and amicus may file reply briefs within fifteen days thereafter; and it is
FURTHER ORDERED that the parties and amicus shall address the applicable standard of review as well as the merits. Each party shall file ten copies of its briefs. These new briefs shall be specifically designed for consideration by and addressed to the en banc court and shall supersede all briefs previously filed in these appeals. It is
FURTHER ORDERED that any request for extension of time will be looked upon with disfavor and will be granted only upon a showing of good cause; and it is
FURTHER ORDERED by the merits division* that the joint petitions for rehearing are denied as moot.
NOTES
[**]  Judge Washington was an Associate Judge of the court at the time of decision. His status changed to Chief Judge on August 6, 2005.
[***]  Associate Judge Fisher has recused himself from these cases.
[]  Judge Annice M. Wagner was Chief Judge of this court and a member of the division when the appeals were decided by the division, but she retired on October 16, 2005.